DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 5/20/22 on Kevin Jablonski.
The application has been amended as follows: 
8. An embolic device, comprising: 
a primary winding having a coiled member forming a hollow tube structure having a proximal end and a distal end; and 
a retaining mechanism having a major end forming an aperture and a minor end, the retaining mechanism having a plurality of protrusions affixed to the hollow tube structure by slots in the body of the hollow tube structure, wherein each slot in the body of the hollow tube structure is coupled to a respective protrusion of the retaining mechanism respective flash weld and 
17. An embolic procedure system, comprising: 
an embolic device, including: 
a primary winding having a coiled member forming a hollow tube structure having a proximal end and a distal end; and 
a retaining mechanism having a major end forming an aperture and a minor end, the retaining mechanism having a plurality of protrusions, the retaining mechanism affixed to the hollow tube structure by slots in the body of the hollow tube structure, wherein each slot in the body of the hollow tube structure is coupled to a respective protrusion of the retaining mechanism a respective flash weld and wherein the minor end is disposed inside the hollow tube and the major end is disposed outside of the hollow tube; 
a catheter having an elastic coupler disposed therein and configured to engage the aperture of the embolic device; and 
an actuator operably coupled to the coupler and configured to maneuver the coupler to engage the embolic device.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The prior art alone or in combination with fails to disclose or make obvious an embolic device comprising a retaining mechanism having a plurality of protrusions affixed to the hollow tube structure by slots in the body of the hollow tube structure, wherein each slot in the body of the hollow tube structure is coupled to a respective protrusion of the retaining mechanism with a respective flash weld as recited in claims 8 and 17. 
The prior art alone or in combination with fails to disclose or make obvious an embolic device comprising a retaining mechanism having a plurality of protrusions, the retaining mechanism affixed to the slotted metal tube wherein each slot in the body of the slotted metal tube is coupled to a respective protrusion of the retaining mechanism by a flesh weld as recited in claims 1 and 13. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M/Examiner, Art Unit 3771      

/Ryan J. Severson/Primary Examiner, Art Unit 3771